                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


TANIA CORDWELL,

                            Plaintiff,

v.                                              CIVIL ACTION NO. 2:18-cv-00913

                                                Consolidated with
                                                CIVIL ACTION NO. 2:18-cv-00915
C.O. JAMES WIDEN, et al.,                       CIVIL ACTION NO. 2:18-cv-00927


                            Defendants.



                                          ORDER


       Before this Court is the motion to compel filed by Plaintiff Tania Cordwell

(“Plaintiff”).    (ECF No. 200.)    Plaintiff seeks to compel Defendant West Virginia

Division of Corrections (“WVDOC”) to supplement its responses to certain requests in

Plaintiff’s Second Set of Discovery Requests.     (Id.; see ECF No. 200-11.)     WVDOC

argues that the requests at issue are related to claims that have since been dismissed and

that it has adequately responded to the requests. (ECF No. 202.)

       Plaintiff asserts that the requested discovery is necessary “to demonstrate claims

that [WVDOC] implemented policy directives, supervised, hired, negligently retained and

negligently failed to intervene and protect [Plaintiff].” (ECF No. 201 at 8.) But “the

direct . . . liability claims against the WVDOC . . . for negligent hiring, training,

supervision, and retention which constitute portions of Count I and Count V” have been

dismissed. (ECF No. 183 at 10.) Discovery is no longer available for dismissed claims

because the requested information is not relevant to a claim at issue in the action. See
McCoy 6 Apartments LLC v. City of Morgantown, No. 1:10-cv-00054, 2011 WL 5085068,

at *4 (N.D.W. Va. Oct. 25, 2011) (striking requests related to dismissed claims as

irrelevant). Accordingly, to the extent Plaintiff’s motion to compel seeks information

related to the negligent hiring, training, supervision, and retention claims, it is DENIED.

        However, Plaintiff’s claim against WVDOC for negligent failure to intervene was

not dismissed and remains at issue. (ECF No. 183 at 4 n.5.) The amended complaint is

scarce on details as to that cause of action, but Plaintiff appears to allege that WVDOC

failed to protect her by not conducting pre-hiring and post-hiring psychological testing of

Defendant C.O. James Widen. (ECF No. 60 at 5, 7.) 1 Of the discovery requests set out

in Plaintiff’s motion to compel, only Requests for Admission Nos. 1 and 6 relate to this

allegation. (See ECF No. 201 at 5–7.) Despite objecting to these requests, WVDOC

denied both of them. (Id.) Nothing more was required: Federal Rule of Civil Procedure

36(a)(4) “does not require a responding party to provide the basis for its denial of a

request for admission.” Baker v. Bogwarner Morse Tec, Inc., No. 3:12-cv-00505, 2012

WL 13026648, at *1 (S.D.W. Va. Apr. 12, 2012). Moreover, remedies exist if the matters

denied are later proven to be true. Fed. R. Civ. P. 37(c)(2). Because WVDOC’s denials

of Requests for Admission Nos. 1 and 6 satisfy its obligations under Rule 36(a)(4),

Plaintiff’s motion to compel supplemental responses to these requests is DENIED.

        For the foregoing reasons, Plaintiff’s motion to compel (ECF No. 200) is DENIED.

        IT IS SO ORDERED.




1 WVDOC argues that Plaintiff’s claims related to pre-hiring and post-hiring psychological testing of
correctional officers have been deemed insufficient because Plaintiff failed to show a violation of clearly
established law. (ECF No. 202 at 4.) Plaintiff’s claims against WVDOC for negligent hiring, training,
supervision, and retention were dismissed on that basis, but her negligent failure to protect claim was not
dismissed. (ECF No. 183 at 6; see id. at 4 n.5.) Whether Plaintiff has sufficiently alleged a claim for
negligent failure to protect is beyond the scope of the motion to compel.
                                                    2
      The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                      ENTER:       October 16, 2019




                                         3
